ORDER

PER CURIAM:
AND NOW, this 29th day of September, 1999, the Petition for Allowance of Appeal is GRANTED, and the order of the Superior Court is MODIFIED to provide as follows:
The order of the trial court granting summary judgment based upon the claim of immunity pursuant to the Recreation Use of Land and Water Act, 68 P.S. §§ 477-1, et seq., is REVERSED, and the matter remanded to the trial court for consideration of the additional ground for relief asserted in Defendants’ motion for summary judgment, namely, the claim to immunity pursuant to the Agricultural Immunity Act, 42 Pa.C.S. § 8339.
Jurisdiction is relinquished.